Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 10/21/2020 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
a)	On line 1 of claim 1, replace "V2X” with –Vehicle-to-Everything (V2X)-- before “communication”;
b)	On line 1 of claim 18, replace "V2X” with –Vehicle-to-Everything (V2X)—before “device”;
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over different embodiments of  KIM et al. (US 2018/0199251 Al, hereinafter Kim). 
Regarding claim 1, Kim discloses, a V2X communication method Kim(see e.g., “vehicle-to-everything (V2X) communication within a cellular system”, Fig. 5C, [0772]), comprising:
transmitting an assistance information to a user equipment (UE) by a V2X device Kim(see e.g., “A terminal 5d-01 that is camped at step 5d-05 receives the system information block 21 (SIB21) from the base station 5d-03. The system information includes resource pool information for transmission and reception, configuration information for sensing operation, information for setting synchronization, information for transmitting/receiving inter-frequency, and the like”, Fig. 5D, [0778]);
transmitting a first traffic information to the V2X device from the UE Kim(see e.g., “If the data traffic for the V2X is generated in the terminal (at step 5f-10), the terminal selects the resources in the time/frequency region in the side link transmission resource pool and transmits data to other terminals”, Fig. 5F, [0788]); 
in response to a configuration request transmitted to the V2X device from the UE, performing a second configuration process on the UE by the V2X device Kim(see e.g., “The 
However, in the first embodiment Kim fails to explicitly disclose, performing a first configuration process on the UE; receiving a packet by the UE; performing an upper layer mapping process by the UE; performing a packet mapping process by the UE; and performing a layer processing process by the UE.
In another embodiment Ki  discloses, performing a first configuration process on the UE Kim2nd(see e.g., “The base station transmits an RRCConnectionReconfiguration message to the terminal in order to set up a data radio bearer (DRB) (at step 1e-20).  The configuration information of each layer and the like may be stored in the message”, Fig. 1E,[0199] and/or “The NR NB lc-10 may serve as the device”, Fig. 1C, [0106]) ; 
receiving a packet by the UE Kim2nd(see e.g., “the terminal receives a packet from the higher layer (at step 1q-05)…”, Fig. 1Q, [0307]); 
performing an upper layer mapping process by the UE Kim2nd(see e.g., “The NR MACs 1d-15 and 1d-30 may be connected to several NR RLC layer apparatuses configured in one terminal, and the main functions of the NR MAC may include some of the following functions”, Fig. 1D, [0186] and/or “Mapping function…”, Fig. 1D, [0187] and/or “the terminal receives a packet from the higher layer (at step 1q-05)…”, Fig. 1Q, [0307]);

performing a layer processing process by the UE Kim2nd(see e.g., “The NR MACs 1d-15 and 1d-30 may be connected to several NR RLC layer apparatuses configured in one terminal, and the main functions of the NR MAC may include some of the following functions”, Fig. 1D, [0186] and/or “Mapping function…”, Fig. 1D, [0187] and/or “the terminal receives a packet from the higher layer (at step 1q-05) and configures an RLC header (at step 1q-10) to generate the received packet as the RLC PDU.  When configuring the RLC header, one of the previously described methods for configuring the RLC header can be used to configure the RLC header (at step 1q-15).  The generated RLC PDU is transferred to a lower layer (at step 1q-20)”, Fig. 1Q, [0307]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim’s first embodiment with Kim’s second embodiment, in order to receive packets from the higher layer, configuring an RLC header, generating RLC PDU to be transferred to a lower layer (see Kim, paragraph [0307]).
Regarding claim 4, Kim disclose, the V2X device determines whether to update the assistance information according to the first traffic information transmitted from the UE (see Kim first embodiment e.g., “The resource allocation may be a V2X resource through the vehicle 
when the V2X device determines to update the assistance information, the V2X device updates and transmits the assistance information to the UE (see Kim first embodiment e.g., “In order to make the above determination, the terminal Sd-01 additionally transmits prose per packet priority (PPPP) or logical channel ID (LCID) information ofV2X traffic through UEAssistanceinformation or MAC CE. Since the base station 5d-03 also knows information about resources used by other terminals, the base station 5d-03 schedules the resources requested by the terminal Sd-01 among the remaining resources. If the SPS configuration information via the vehicle terminal-base link 5c-30 is included in the RRC message, the SPS can be activated by DCI transmission on the PDCCH ( at step 5d-35)”, [0778]).
Regarding claim 18, Kim discloses, a V2X device (see e.g., base station 5d-03, Fig. 5D), comprising:
a controller (see e.g., base station 5I, controller 5i-10, Fig. 5I), and 
a signal transceiving unit coupled to the controller (see e.g., Transceiver 5i-05, Fig. 5I), wherein, the controller is configured to:
transmit an assistance information to a user equipment (UE) by a V2X device Kim(see e.g., “A terminal 5d-01 that is camped at step 5d-05 receives the system information block 21 (SIB21) from the base station 5d-03. The system information includes resource pool information for transmission and reception, configuration information for sensing operation, information for setting synchronization, information for transmitting/receiving inter-frequency, and the like”, Fig. 5D, [0778]);

in response to a configuration request transmitted to the V2X device from the UE, performing a configuration process on the UE by the V2X device (see e.g., “The terminal 5d-01 requests the base station 5d-03 for transmission resources capable of performing V2X communication with the other terminal 5d-02 (at step 5d-25). The terminal Sd-01 may request the base station 5d-03 using the RRC message or the MAC CE…The base station 5d-03 allocates a V2X transmission resource to the terminal 5d-01 through a dedicated RRC message (at step 5d-30).  The message may be included in the RRCConnectionReconfiguration message.”, Fig. 5D, [0778]);
However, in the first embodiment Kim fails to explicitly disclose, perform a first configuration process on the UE; 
In another embodiment Ki  discloses, perform a first configuration process on the UE (see e.g., “The base station transmits an RRCConnectionReconfiguration message to the terminal in order to set up a data radio bearer (DRB) (at step 1e-20).  The configuration information of each layer and the like may be stored in the message”, Fig. 1E,[0199] and/or “The NR NB lc-10 may serve as the device”, Fig. 1C, [0106]) ; 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim’s first embodiment with Kim’s second embodiment, in order to receive packets from the higher layer, configuring an 
Regarding claim 21, Kim disclose, the controller determines whether to update the assistance information according to the first traffic information transmitted from the UE (see Kim first embodiment e.g., “The resource allocation may be a V2X resource through the vehicle terminal-base link Sc-30 or a resource for the side links Sc-20 and 5c-25 according to the type of traffic requested by the terminal 5d-01 or the congestion of the corresponding link”, [0778]); and
when the controller determines to update the assistance information, the V2X device updates and transmits the assistance information to the UE (see Kim first embodiment e.g., “In order to make the above determination, the terminal Sd-01 additionally transmits prose per packet priority (PPPP) or logical channel ID (LCID) information ofV2X traffic through UEAssistanceinformation or MAC CE. Since the base station 5d-03 also knows information about resources used by other terminals, the base station 5d-03 schedules the resources requested by the terminal Sd-01 among the remaining resources. If the SPS configuration information via the vehicle terminal-base link 5c-30 is included in the RRC message, the SPS can be activated by DCI transmission on the PDCCH ( at step 5d-35)”, [0778]).
Claims 2, 12, 19 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of  Etemad et al. (US 2014/0286159 Al, hereinafter Etemad).
Regarding claim 2, Kim fails to explicitly disclose, the V2X device transmits the assistance information to the UE using unicasting. 
In the same field of endeavor, Etemad discloses the V2X device transmits the assistance information to the UE using unicasting ( see e.g., “the 3GPP node may broadcast or unicast the assistance information to the UEs”, [0024]).

Regarding claim 12, Kim fails to explicitly disclose, the V2X device transmits the assistance information to the UE using groupcasting. 
In the same field of endeavor, Etemad discloses the V2X device transmits the assistance information to the UE using groupcasting ( see e.g., “the 3GPP node may broadcast or unicast the assistance information to the UEs”, [0024]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Etemad, in order to increase power efficiency and power saving by UE using the AP information to identify AP for traffic offloading (see Etemad, paragraph [0024]).
Regarding claim 19, Kim fails to explicitly disclose, the V2X device transmits the assistance information to the UE using unicasting. 
In the same field of endeavor, Etemad discloses the V2X device transmits the assistance information to the UE using unicasting ( see e.g., “the 3GPP node may broadcast or unicast the assistance information to the UEs”, [0024]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Etemad, in order to increase power efficiency and power saving by UE using the AP information to identify AP for traffic offloading (see Etemad, paragraph [0024]).
Regarding claim 29, Kim fails to explicitly disclose, the V2X device transmits the assistance information to the UE using groupcasting. 
In the same field of endeavor, Etemad discloses the V2X device transmits the assistance information to the UE using groupcasting ( see e.g., “the 3GPP node may broadcast or unicast the assistance information to the UEs”, [0024]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Etemad, in order to increase power efficiency and power saving by UE using the AP information to identify AP for traffic offloading (see Etemad, paragraph [0024]).
Claims 3 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of  LI et al. (US 2020/0367204 Al, hereinafter Li-204).
Regarding claim 3, Kim fails to explicitly disclose, the V2X device transmits the assistance information through a sidelink control channel. 
In the same field of endeavor, Li-204 discloses the V2X device transmits the assistance information through a sidelink control channel (see e.g., “provide a unified sidelink physical control channel design to assist efficient physical data channel operations for scheduling assignment and resource allocation for periodic traffic and aperiodic traffic types.”, [0113]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-204, in order to facilitates efficient resource allocation for periodic V2X traffic by PSCCH indicating the resource reservation for the next period (see Li-204, paragraph [0098]).
Regarding claim 20, Kim fails to explicitly disclose, the V2X device transmits the assistance information through a sidelink control channel. 

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-204, in order to facilitates efficient resource allocation for periodic V2X traffic by PSCCH indicating the resource reservation for the next period (see Li-204, paragraph [0098]).
Claims 5-6 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of JIN et al. (US 2020/0260496 Al, hereinafter Jin).
Regarding claim 5, Kim fails to explicitly disclose, the UE periodically transmits the first traffic information to the V2X device. 
In the same field of endeavor, Jin discloses the UE periodically transmits the first traffic information to the V2X device (see e.g., “The UE may help the eNB in configuring and activating the SPS by transmitting a UE assistance information RRC message including traffic-related information (for example, preferred period,”, [0071]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Jin, in order to help eNB to configure and activate the semi-persistent scheduling related configuration by transmitting traffic-related information on a preferred period (see Jin, paragraph [0071]).
Regarding claim 6, Kim and Jin combined disclose, the V2X device activates transmission of the assistance information or transmission of a content of the first configuration according to the periodically received traffic information (see Jin e.g., “The UE may help the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Jin, in order to help eNB to configure and activate the semi-persistent scheduling related configuration by transmitting traffic-related information on a preferred period (see Jin, paragraph [0071]).
Regarding claim 22, Kim fails to explicitly disclose, the V2X device periodically transmits the first traffic information to the V2X device. 
In the same field of endeavor, Jin discloses the UE periodically transmits the first traffic information to the V2X device (see e.g., “The UE may help the eNB in configuring and activating the SPS by transmitting a UE assistance information RRC message including traffic-related information (for example, preferred period,”, [0071]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Jin, in order to help eNB to configure and activate the semi-persistent scheduling related configuration by transmitting traffic-related information on a preferred period (see Jin, paragraph [0071]).
Regarding claim 23, Kim and Jin combined disclose, the V2X device activates transmission of the assistance information or transmission of a content of the first configuration according to the periodically received traffic information (see Jin e.g., “The UE may help the eNB in configuring and activating the SPS by transmitting a UE assistance information RRC message including traffic-related information (for example, preferred period…”, [0071]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Jin, in order to .
Claims 7 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Zhang et al. (US 2020/0196353 Al, Provisional application No. 62/779,820, filed on Dec. 14, 2018, hereinafter Zhang).
Regarding claim 7, Kim fails to explicitly disclose, wherein, the assistance information or a content of the first configuration is set by the V2X device according to a known traffic information or a pre-allocated traffic information. 
In the same field of endeavor, Zhang discloses wherein, the assistance information or a content of the first configuration is set by the V2X device according to a known traffic information or a pre-allocated traffic information (see e.g., “time domain resources may be evenly pre-allocated to each participant ( e.g., UE, such as UE 106) within the groupcast. For example, a first UE may be allocated a first resource block ( e.g., including one or, more sub-frames), a second UE may be allocated a second resource block (e.g., including an identical number of subframes as the first resource block) and so forth. Further, each UE may use its pre-allocated resource block without competing with other UEs within the groupcast”, [0128], Prov. [0123]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Zhang, in order for a UE to use resources without competing with other UEs using pre-allocated resource blocks (see Zhang, paragraph [0128], Prov. [0123]).
Regarding claim 24, Kim fails to explicitly disclose, wherein, the assistance information or a content of the first configuration is set by the V2X device according to a known traffic information or a pre-allocated traffic information. 
In the same field of endeavor, Zhang discloses wherein, the assistance information or a content of the first configuration is set by the V2X device according to a known traffic information or a pre-allocated traffic information (see e.g., “time domain resources may be evenly pre-allocated to each participant ( e.g., UE, such as UE 106) within the groupcast. For example, a first UE may be allocated a first resource block ( e.g., including one or, more sub-frames), a second UE may be allocated a second resource block (e.g., including an identical number of subframes as the first resource block) and so forth. Further, each UE may use its pre-allocated resource block without competing with other UEs within the groupcast”, [0128], Prov. [0123]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Zhang, in order for a UE to use resources without competing with other UEs using pre-allocated resource blocks (see Zhang, paragraph [0128], Prov. [0123]).
Claims 8-10 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of LI et al. (US 2020/0059982 Al, hereinafter Li-982).
Regarding claim 8, Kim fails to explicitly disclose, the V2X device triggers a joint configuration process to perform a configuration process on a plurality of UEs concurrently. 
In the same field of endeavor, Li-982 discloses the V2X device triggers a joint configuration process to perform a configuration process on a plurality of UEs concurrently (see 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-982, in order to prevent problems that a packet loss is caused and transmission performance is affected during multicarrier based transmission (see Li-982, paragraph [0006]).
Regarding claim 9, Kim and Li-982 combined disclose, the V2X device detects the first traffic information to determine whether to trigger a joint configuration process (see Li-982 e.g., “obtain information broadcast by another vehicle, such as a vehicle speed, a driving direction, a specific location, and whether an emergency brake is applied, and sense a traffic condition outside a line of sight based on the obtained information, thereby making a prediction and taking a timely avoidance operation for a dangerous condition”, [0003]); and
the V2X device performs a configuration process on any two or more UEs (see Li-982 e.g., “the access network device may simultaneously send the carrier configuration information to the first terminal device and the second terminal device,”, [0320]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-982, in order to prevent problems that a packet loss is caused and transmission performance is affected during multicarrier based transmission (see Li-982, paragraph [0006]).
Regarding claim 10, Kim and Li-982 combined disclose, the V2X device performs a configuration process on the UEs belonging to the same service type (see Kim e.g., “the base station 5c-01 provides the side link transmission/reception resource pool for V2X as the system 
Regarding claim 25, Kim fails to explicitly disclose, the V2X device triggers a joint configuration process to perform a configuration process on a plurality of UEs concurrently. 
In the same field of endeavor, Li-982 discloses the V2X device triggers a joint configuration process to perform a configuration process on a plurality of UEs concurrently (see e.g., “the access network device may simultaneously send the carrier configuration information to the first terminal device and the second terminal device,”, [0320]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-982, in order to prevent problems that a packet loss is caused and transmission performance is affected during multicarrier based transmission (see Li-982, paragraph [0006]).
Regarding claim 26, Kim and Li-982 combined disclose, the V2X device detects the first traffic information to determine whether to trigger a joint configuration process (see Li-982 e.g., “obtain information broadcast by another vehicle, such as a vehicle speed, a driving direction, a specific location, and whether an emergency brake is applied, and sense a traffic condition outside a line of sight based on the obtained information, thereby making a prediction and taking a timely avoidance operation for a dangerous condition”, [0003]); and
the V2X device performs a configuration process on any two or more UEs (see Li-982 e.g., “the access network device may simultaneously send the carrier configuration information to the first terminal device and the second terminal device,”, [0320]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-982, in order 
Regarding claim 27, Kim and Li-982 combined disclose, the V2X device performs a configuration process on the UEs belonging to the same service type (see Kim e.g., “the base station 5c-01 provides the side link transmission/reception resource pool for V2X as the system information, and the terminal selects the resource pool according to the predetermined rule… The number of terminals receiving the V2X service in one cell may be many…”, [0776]).
Claims 11 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of DESHMUKH et al. (US 2021/0243672 Al, hereinafter Deshmukh).
Regarding claim 11, Kim fails to explicitly disclose, the V2X device performs a configuration process on the UEs sharing the same signal quality requirement. 
In the same field of endeavor, Deshmukh discloses the V2X device performs a configuration process on the UEs sharing the same signal quality requirement (see e.g., “the bearers/RLC channels of each of the plurality of UEs can be mapped to a single bearer/RLC channel of either of the IAB donor 200, the IAB node 201 or the IAB node 202. In an embodiment, the bearers/RLC channels of the plurality of UEs with same QoS requirement can be mapped to a single bearer/RLC channel of either of the IAB donor 200, the IAB node 201 or the IAB node 202”, [0076]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Deshmukh, in order to support gNB and terminate the radio protocols of the NR radio interface and Xn (such as X2) interfaces by using an Integrated Access node (see Deshmukh, paragraph [0008]).
Regarding claim 28, Kim fails to explicitly disclose, the V2X device performs a configuration process on the UEs sharing the same signal quality requirement. 
In the same field of endeavor, Deshmukh discloses the V2X device performs a configuration process on the UEs sharing the same signal quality requirement (see e.g., “the bearers/RLC channels of each of the plurality of UEs can be mapped to a single bearer/RLC channel of either of the IAB donor 200, the IAB node 201 or the IAB node 202. In an embodiment, the bearers/RLC channels of the plurality of UEs with same QoS requirement can be mapped to a single bearer/RLC channel of either of the IAB donor 200, the IAB node 201 or the IAB node 202”, [0076]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Deshmukh, in order to support gNB and terminate the radio protocols of the NR radio interface and Xn (such as X2) interfaces by using an Integrated Access node (see Deshmukh, paragraph [0008]).
Claims 13 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of  Xu et al. (US 2018/0317066 Al, hereinafter Xu).
Regarding claim 13, Kim fails to explicitly disclose, when a source UE providing a second traffic information is located within a communication coverage range of the UE, the UE detects a source index to create a link with the source UE to obtain the second traffic information from the source UE; and when the source UE providing the second traffic information is located outside the communication coverage range of the UE, the UE is linked to the V2X device to obtain the second traffic information from the source UE through the V2X device. 
In the same field of endeavor, Xu discloses the when a source UE providing a second traffic information is located within a communication coverage range of the UE, the UE detects a 
when the source UE providing the second traffic information is located outside the communication coverage range of the UE, the UE is linked to the V2X device to obtain the second traffic information from the source UE through the V2X device (see e.g., “when a relay->Uu, the OBU moves from outside of coverage into the coverage, i.e., OOC->IC. The OBU (outside the coverage) performs V2X communication through the relay”, Fig. 7, [0111]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Xu, in order to effectively use mobile network and improve the utilization of the network resources, especially air interface resources (see Xu, paragraph [0006]).
Regarding claim 30, Kim fails to explicitly disclose, when a source UE providing a second traffic information is located within a communication coverage range of the UE, the UE detects a source index to create a link with the source UE to obtain the second traffic information from the source UE; and when the source UE providing the second traffic information is located outside the communication coverage range of the UE, the UE is linked to the V2X device to obtain the second traffic information from the source UE through the V2X device. 
In the same field of endeavor, Xu discloses the when a source UE providing a second traffic information is located within a communication coverage range of the UE, the UE detects a source index to create a link with the source UE to obtain the second traffic information from the source UE (see e.g., “when PC5->Uu, the OBU from Outside Of coverage (OOC) into the 
when the source UE providing the second traffic information is located outside the communication coverage range of the UE, the UE is linked to the V2X device to obtain the second traffic information from the source UE through the V2X device (see e.g., “when a relay->Uu, the OBU moves from outside of coverage into the coverage, i.e., OOC->IC. The OBU (outside the coverage) performs V2X communication through the relay”, Fig. 7, [0111]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Xu, in order to effectively use mobile network and improve the utilization of the network resources, especially air interface resources (see Xu, paragraph [0006]).
Claims 14 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Xu and further in view of  Suzuki et al. (US 2016/0174194 Al, hereinafter Suzuki).
Regarding claim 14, Kim and Xu combined fail to explicitly disclose, when the V2X device determines that a plurality of traffic information needed by a plurality of UEs belong to the same assistance information, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting. 
In the same field of endeavor, Suzuki discloses when the V2X device determines that a plurality of traffic information needed by a plurality of UEs belong to the same assistance information, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting (see e.g., “FIG. 4 illustrates a scenario in which unicast communication may need to be transited to groupcast. On the left side of FIG. 4, a unicast communication is illustrated since only two UEs are communicating. However, with the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim and Xu with Suzuki, in order to make D2D communication more efficient, the two communication types (unicast and groupcast) may need to be changed over frequently in D2D communication (see Suzuki, paragraph [0051]).
Regarding claim 31, Kim and Xu combined fail to explicitly disclose, when the V2X device determines that a plurality of traffic information needed by a plurality of UEs belong to the same assistance information, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting. 
In the same field of endeavor, Suzuki discloses when the V2X device determines that a plurality of traffic information needed by a plurality of UEs belong to the same assistance information, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting (see e.g., “FIG. 4 illustrates a scenario in which unicast communication may need to be transited to groupcast. On the left side of FIG. 4, a unicast communication is illustrated since only two UEs are communicating. However, with the joining of new UEs, groupcast may become more suitable, as shown on the right side of FIG. 4.”, , [0051] and/or “transmitting a first downlink control information (DCI) from a first UE (master 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim and Xu with Suzuki, in order to make D2D communication more efficient, the two communication types (unicast and groupcast) may need to be changed over frequently in D2D communication (see Suzuki, paragraph [0051]).
Claims 15 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of Suzuki.
Regarding claim 15, Kim fails to explicitly disclose, when the V2X device determines that an existing traffic situation or an existing service requirement appears, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting. 
In the same field of endeavor, Suzuki discloses when the V2X device determines that an existing traffic situation or an existing service requirement appears, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting (see e.g., “FIG. 4 illustrates a scenario in which unicast communication may need to be transited to groupcast. On the left side of FIG. 4, a unicast communication is illustrated since only two UEs are communicating. However, with the joining of new UEs, groupcast may become more suitable, as shown on the right side of FIG. 4.”, , [0051] and/or “transmitting a first downlink control information (DCI) from a first UE (master UE) to a second UE (slave UE) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim and Xu with Suzuki, in order to make D2D communication more efficient, the two communication types (unicast and groupcast) may need to be changed over frequently in D2D communication (see Suzuki, paragraph [0051]).
Regarding claim 32, Kim fails to explicitly disclose, when the V2X device determines that an existing traffic situation or an existing service requirement appears, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting. 
In the same field of endeavor, Suzuki discloses when the V2X device determines that an existing traffic situation or an existing service requirement appears, the V2X device performs a cast type switching process to broadcast the assistance information to the UEs using groupcasting (see e.g., “FIG. 4 illustrates a scenario in which unicast communication may need to be transited to groupcast. On the left side of FIG. 4, a unicast communication is illustrated since only two UEs are communicating. However, with the joining of new UEs, groupcast may become more suitable, as shown on the right side of FIG. 4.”, , [0051] and/or “transmitting a first downlink control information (DCI) from a first UE (master UE) to a second UE (slave UE) when the first UE and the second UE are to be in a communication type of groupcast, wherein the first DCI is able to indicate the communication type of groupcast”, [0052] and/or “FIG. 3 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim and Xu with Suzuki, in order to make D2D communication more efficient, the two communication types (unicast and groupcast) may need to be changed over frequently in D2D communication (see Suzuki, paragraph [0051]).
Claims 16 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of LI et al. (US 2021/0219268 Al, hereinafter Li-268).
Regarding claim 16, Kim fails to explicitly disclose, the assistance information comprises the first traffic information transmitted from the UE, and the first traffic information comprises at least one or any combination of a video information, an audio information, a road status information, a vehicle position information, a vehicle/passenger approaching signal and a warning signal. 
In the same field of endeavor, Li-268 discloses the assistance information comprises the first traffic information transmitted from the UE, and the first traffic information comprises at least one or any combination of a video information, an audio information, a road status information, a vehicle position information, a vehicle/passenger approaching signal and a warning signal (see e.g., “The vehicle UE may include UE assistant information, such as priority, latency, reliability, speed, location, traffic type, etc”, [0231]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-268, in order to manage sidelinks for vehicle to everything resources and meet the expected requirements 
Regarding claim 33, Kim fails to explicitly disclose, the assistance information comprises the first traffic information transmitted from the UE, and the first traffic information comprises at least one or any combination of a video information, an audio information, a road status information, a vehicle position information, a vehicle/passenger approaching signal and a warning signal. 
In the same field of endeavor, Li-268 discloses the assistance information comprises the first traffic information transmitted from the UE, and the first traffic information comprises at least one or any combination of a video information, an audio information, a road status information, a vehicle position information, a vehicle/passenger approaching signal and a warning signal (see e.g., “The vehicle UE may include UE assistant information, such as priority, latency, reliability, speed, location, traffic type, etc”, [0231]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Li-268, in order to manage sidelinks for vehicle to everything resources and meet the expected requirements needed for data rate, latency, reliability, communication range and speed (see Li-268, paragraph [0001] and [0003]).
Allowable Subject Matter
Claims 17 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645